Citation Nr: 1402127	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  11-09 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation due to the need for aid and attendance and/or at the housebound rate.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1941 to October 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Veteran is not a double amputee and he is not blind; but he is unable to perform his activities of daily living and protect himself from his environment without regular assistance from another person due to his service-connected psychiatric and right knee disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation by reason of the need for regular aid and attendance have been met.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. §§ 3.350(b)(3), 3.352 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this decision, no discussion of compliance with VA's duty to notify and assist set out under the VCAA is necessary.

Review of the record reveals that the Veteran is service-connected as follows:

* Anxiety neurosis with depression (see November 1973 rating decision), presently styled as "anxiety reaction;" rated as 70 percent disabling since August 1975.
* Traumatic arthritis, right knee; rated as 10 percent disabling since November 1960
* Right labyrinthitis and tinnitus; rated as 10 percent disabling since April 2006.
* Right leg varicose veins; rated as noncompensable since August 1946.

In addition to the foregoing service-connected disabilities, the Veteran was awarded a total disability rating based on individual unemployability due to service connected disabilities, effective from August 4, 1975. 

Under the provisions of 38 U.S.C.A. § 1114(l), special monthly compensation is payable where a Veteran, as the result of service-connected disability(s), has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance.  See also 38 C.F.R. § 3.350(b)(3). 

The following criteria are used to determine whether a claimant is in need of the regular aid and attendance of another person: the inability of the claimant to dress himself or herself or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness; the inability to attend to the wants of nature; or, a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).  

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held that it was not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance and that such eligibility required at least one of the enumerated factors be present.  The Court added that the particular personal function which the Veteran was unable to perform should be considered in connection with his or her condition as a whole and that it was only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.

The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

In this case, the Veteran has not suffered the anatomical loss or loss of use of both feet, or of one hand and one foot; and he is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes.  However, the evidence of record, including VA Aid and Attendance examinations done in June 2009 and October 2010, indicates that the Veteran is incapable of attending to his activities of daily living without the assistance of another person due to his service-connected knee and psychiatric disabilities.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  According to a VA physician, the Veteran is "totally dependent on caregivers for feeding, bathing, toileting, dressing, all activities of daily living."  See VA treatment record dated in October 2013.  This assertion is uncontroverted by any other evidence of record.  The Board particularly notes that the Veteran is wheelchair bound due in large to his service-connected right knee "severe end stage arthritis" (see July 2011 letter from private physician); and unable to attend to the wants of nature or protect himself from ordinary hazards or dangers of his daily environment without the regular aid and assistance of another person, due in large part to his service-connected psychiatric disability, which is especially debilitating.  See, e.g., June 2009 VA Aid and Attendance report, and October 2013 letter from a retired VA nurse.  

Although there is evidence that nonservice-connected disorders (such as congestive heart failure and hearing loss) also contribute to his incapacity, there is no suggestion by any examiner or treatment provider that the Veteran's incapacity is due solely to nonservice-connected disorders, and the Board is precluded from making its own medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  See also Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is impossible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the Veteran's favor and the symptoms in question attributed to the service-connected disability).  Accordingly, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a grant of special monthly compensation based on the need for regular aid and attendance of another person is warranted.  38 C.F.R. § 3.102. 


ORDER

Entitlement to special monthly compensation based on the need for aid and attendance is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


